Dr. George R. Wadley Secretary Treasurer Veterinary Medical Examining Board #1 National Resources Drive P. O. Box 5497 Little Rock, Arkansas 72215
Dear Dr. Wadley:
This office acknowledges your request for an opinion on the following questions:
   (1) Can a veterinarian legally sell rabies vaccine over-the-counter to be used by non-veterinarians?
   (2) Is an animal legally vaccinated when vaccinated by the owner?
   (3) What rules apply to a veterinarian who owns and operates a feed store or animal health retail outlet? Is he held to a more strict accounting than a layperson?
Because rabies vaccines are not "prescription" drugs, we know of no law which prohibits the sale of rabies vaccines by veterinarians to non-veterinarians.
Animals vaccinated by laypersons who are not licensed veterinarians or agents of the Health Department or the State Veterinarian will not be treated as properly vaccinated by the Arkansas Health Department within the meaning of the Rabies Control Act, Act 11 of 1968, Ark. Stat. Ann. 82-2401 et seq.
In regard to your last question, there is no law which prohibits licensed veterinarians from owning feed stores.  Except for the provisions of the Commercial Feeding Stuffs Act, Ark. Stat. Ann. 78-701 et seq., feed stores are not regulated by any state agency. Animal health retail outlets and pet stores are not regulated or licensed by any agency of state government.  We are aware of no rules which would apply to veterinarians who own or operate feed stores or animal health outlets.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Arnold M. Jochums.